Citation Nr: 0604094	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. D.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
for failure to submit new and material evidence.

As will be discussed below, the Board finds that evidence 
which is new and material to the veteran's claim for VA 
compensation for bilateral hearing loss and tinnitus has been 
submitted and the claims are therefore reopened for de novo 
consideration.  Pursuant to this, the claims of entitlement 
to service connection for bilateral hearing loss and tinnitus 
of the right ear are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a Board decision dated in July 1988, entitlement to 
service connection for a chronic disability affecting both 
ears, including hearing loss and tinnitus, was denied; a June 
1992 Board decision denied entitlement to service connection 
for defective hearing of the left ear.  

2.  The additional evidence submitted subsequent to July 1988 
for the right ear, and June 1992, for the left ear, is not 
cumulative and redundant, bears directly and substantially 
upon the specific matters under consideration, and by itself 
or in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims of service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Because the claim to reopen and allow service connection for 
the left ear is being granted in full, the notification and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 are deemed to have been fully satisfied with 
respect to this issue.  

The history of the veteran's claim shows that service 
connection for bilateral hearing loss and tinnitus was denied 
on the merits in by the Board in a December 1985 appellate 
decision.  Since then, the veteran has made several attempts 
to reopen his claim.  In July 1988, the Board denied service 
connection for a left ear disorder and bilateral defective 
hearing.  That decision was final.  More recently, in June 
1992, a Board decision denied the veteran's application to 
reopen his claim for failure to submit new and material 
evidence for defective hearing of the left ear.  There was no 
appeal of the 1992 decision to the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals) and it became final.  Therefore, 
the laws and regulations governing finality and reopening of 
a previously disallowed claim are pertinent in the 
consideration of the current claim for bilateral hearing loss 
and tinnitus.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  Except as provided in § 
5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b).  The regulation defining new and material evidence, 
found at 38 C.F.R. § 3.156(a) was revised and applies only to 
a claim to reopen a finally decided claim that was received 
on or after August 29, 2001.  38 C.F.R. § 3.159(c).  As this 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss and tinnitus was 
received in July 2002, the revised definition of new and 
material evidence is applicable.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

At the time of the Board decision in July 1988, the evidence 
considered included the veteran's service records, which show 
that he was a truck driver for a combat engineer unit, and 
service medical records showing that prior to entering 
service he sustained damage to the tiny bones in his left 
middle ear following a motorcycle accident that resulted in 
impaired hearing acuity in his left ear.  The veteran was 
accepted into active duty and during service he underwent 
corrective surgery to repair the damaged bones in his left 
middle ear.  Thereafter, audiological testing shows that 
normal hearing was present in both ears at the time of his 
separation from service.  Post-service VA audiological 
testing in March 1973 shows normal hearing in his right ear 
and mild conductive hearing loss in his left ear, 
postoperative for left audiological surgical procedure.  
Private audiological testing in September 1973 revealed mild 
conductive hearing loss in the left ear and very mild 
sensorineural hearing loss in the right ear.  On that basis, 
the claim was denied.  The June 1992 Board decision, in 
addition to considering the evidence previously reviewed by 
the Board in July 1988, also considered VA audiological 
treatment reports dated in 1988 - 1989 show conductive 
hearing loss in her left ear.  Transcripts of hearing 
testimony presented before VA in August 1985 and December 
1990 show, in pertinent part, that the veteran experienced 
onset of tinnitus symptoms in service and that his hearing 
was aggravated by the corrective surgery performed during 
active duty and also from exposure to acoustic trauma from 
weapons and demolitions training.  In a June 1992 decision, 
the Board denied the veteran's application to reopen his 
claim for VA compensation for a defective hearing of the left 
ear for failure to submit new and material evidence.  Notice 
of the denial and the claimant's appellate rights were sent 
to the veteran in correspondence dated in June 1992.  The 
veteran did not file a timely notice of intent to appeal this 
appellate decision to the United States Court of Veterans 
Appeals and it became final.

The medical reports submitted since the June 1992 Board 
action are significant in that they include an October 2003 
letter from a private audiologist, J.M., M.S., CCC-A, who 
stated that "After reviewing (the veteran's) service records 
and noting potential noise levels (from truck engines, 
firearms, and explosives), it is as likely as not that the 
patient's hearing loss and tinnitus are the result of noise 
exposure while serving in the military."  

Also significant are the conclusions presented by two VA 
audiologists who examined the veteran separately in March 
2004 and March 2005, and held concurring opinions that his 
tinnitus symptoms in his left ear began in service and were 
either secondary to the injuries sustained to his left middle 
ear bones from his pre-service motorcycle accident, or are 
residuals of the in-service surgery to repair the bone 
injuries, such that it was as likely as not that the tinnitus 
of the left ear was incurred in service.  These medical 
reports are not cumulative and redundant of previously 
considered records, they bear directly and substantially upon 
the specific matters under consideration, and by themselves 
or in connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.

In summary, the Board finds that the additional evidence is 
new and material, since it includes competent medical 
findings linking bilateral hearing loss and tinnitus to the 
veteran's period of military service.  The medical reports 
offer new probative information and are not cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claims of service connection for bilateral hearing loss 
and tinnitus has been presented.  The claims are therefore 
reopened for a de novo review on the merits.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
claim is reopened for a de novo review on the merits.

As new and material evidence has been submitted to reopen the 
claim of service connection for tinnitus, the claim is 
reopened for a de novo review on the merits.


REMAND

The veteran has been separately examined by two VA 
audiologists in March 2004 and March 2005.  The audiologists 
have reportedly reviewed the relevant medical history 
contained within the veteran's claims folder and have 
concluded that there was no relationship between his hearing 
loss in either ear or perceived tinnitus in his right ear 
with his period of military service.  However, a closer 
reading of their reports shows no mention of the October 2003 
statement of the private audiologist, Mr. M., who had 
presented a probative opinion linking the veteran's tinnitus 
and hearing loss to acoustic trauma in service.  As the 
hearing loss and tinnitus claims have been reopened for a de 
novo review on the merits, it is necessary that a VA 
examiner's nexus opinion regarding the relationship between a 
claimed disability and military service considers the medical 
history relevant to the veteran's claim, including all 
evidence, both favorable and unfavorable, before presenting 
the conclusive opinion.  Therefore, the Board finds that a 
remand is warranted so that the veteran may be scheduled for 
a new VA audiological examination to address the question of 
the relationship, if any, between the veteran's period of 
active duty and his current bilateral hearing loss and 
tinnitus in his right ear.  To avoid any perceived bias 
against the veteran's claim, as was alleged by the veteran 
during his October 2005 hearing before the Board, this new 
examination should be conducted by an audiologist other than 
the two VA audiologists who had previously examined him.  

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  All up-to-date treatment records for 
the hearing loss and tinnitus 
disabilities at issue should be obtained 
and incorporated into the claims file.

2.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination.  (Note: the examination 
should be conducted by an audiologist 
other than the two VA audiologists who 
had previously examined the veteran in 
March 2004 and March 2005.)  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examining audiologist for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the 
audiologist.  The audiologists review of 
the claims file must include, but is not 
limited to, the October 2003 private 
audiological examination report of J.M., 
M.S., CCC-A.  All pertinent 
symptomatology and findings must be 
reported in detail.  After a review of 
the service medical records and post-
service medical records, the examiner 
should present a definitive opinion as to 
whether it is as likely as not that the 
veteran's tinnitus and bilateral hearing 
loss are related to his period of active 
duty.

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus of the right ear.  If 
any benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


